Citation Nr: 0934534	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-11 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1967 to June 1997.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2007 rating 
decision of the Columbia, South Carolina Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veterans 
claims file is now in the jurisdiction of the Roanoke, 
Virginia RO.  In July 2009, a Travel Board hearing was held 
before the undersigned.  A transcript of the hearing is of 
record.  

The Veteran's June 2007 notice of disagreement also expressed 
disagreement with the April 2007 rating decision's denial of 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  The Veteran 
did not perfect an appeal in that matter by filing a 
substantive appeal after the RO issued a statement of the 
case (SOC) in February 2008, and that matter is not before 
the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

At the July 2009 hearing, the Veteran testified that his 
bilateral pes planus, particularly his left foot, has gotten 
worse since his most recent January 2008 VA examination.  He 
reported that the big toe of his left foot "comes out pretty 
good" and that he experiences a lot of swelling in the 
evenings.  The Veteran's representative also stated that the 
Veteran has difficulties with his ankles and that these 
symptoms have not been appropriately distinguished from 
service-connected pes planus.  Notably, the Veteran is not 
service-connected for any ankle disability.  As the Veteran 
has alleged that his disability has worsened, remand for a 
more current examination is necessary.  38 C.F.R. § 3.327(a).

Additionally, the record reflects the Veteran was not sent 
notice that complies with the Veterans Claims Assistance Act 
(VCAA).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2008).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) recently overruled the case 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), in that 
the Federal Circuit determined that VA does not need to 
provide a Veteran with "veteran specific" notice of the 
alternative diagnostic criteria used to rate the service-
connected disability or evidence of the effect of the 
disability on a Veteran's daily life.  Vazquez-Flores v. 
Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009).  However, 
this case does not appear to have overturned requirements 
that VA provide general notice that in order to substantiate 
an increased rating claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment.  Additionally, the claimant must still 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  The notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  As 
the Veteran has not received any type of VCAA notice letter 
regarding his increased rating claim, this notice must also 
be given on remand.




Accordingly, the case is REMANDED for the following:

1.	The RO must provide the Veteran with 
the notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
including (1) that to substantiate his 
claim for a higher rating for bilateral 
pes planus, he must provide (or ask the 
Secretary to obtain) evidence of a 
worsening of the condition and its impact 
on employment; (2) how disability ratings 
are assigned; and (3) examples of the 
types of medical and lay evidence the 
Veteran may submit to support an increased 
rating claim.  The Veteran must be 
afforded adequate time to respond.

2.	The RO should then arrange for the 
Veteran to be examined by a podiatrist or 
orthopedist to ascertain the current 
severity of his service-connected 
bilateral pes planus.  His claims folder 
must be reviewed by the examiner in 
connection with the examination.  Any 
indicated tests or studies, including X-
rays, must be completed.  The examiner 
should comment regarding any functional 
limitations resulting from this 
disability.  To the extent possible, the 
examiner should distinguish symptoms of 
any ankle disability from the Veteran's 
service-connected bilateral pes planus.  
The findings reported must be sufficiently 
detailed to address all criteria in the 
rating schedule (in that regard, the 
examiner should be provided a copy of the 
rating criteria for 38 C.F.R. § 4.71a, 
Codes 5276-5284).  The examiner should 
explain the rationale for any opinion 
given.  

3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

